Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement submitted on 4/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (US 20140347532 A1).
Regarding claim 1, Takahashi teaches An image sensing device (Figs. 28, 1) comprising:
a first pixel group including at least one first half-shading pixel and at least one first normal pixel (Figs. 16, 17, 26; paras. 0256-0266; a group of 2x2 pixels or 4x4 pixels including half-shading pixel GM or GL and normal pixels R/G/B); and
an image processor (1013, 1014) suitable for using a first pixel signal, which is generated from the first half-shading pixel during a first period, as phase information, and using a first pixel signal, which is generated from the first half-shading pixel during a second period, as dynamic range information (Figs. 16, 28, 11; paras. 0194-0200, 0256-0258, 0383-0385, 0392; during first and second reading period, using a pixel signal from a half-shading pixel as phase information; during third reading period, using a pixel signal from a half-shading pixel as medium/long dynamic range information).

Regarding claim 2, Takahashi teaches the image sensing device of claim 1, wherein the image processor calculates a depth from a subject based on the phase information of the first pixel signal generated during the first period, generates a high-illuminance image based on the high dynamic range information of the first pixel signal generated during the second period, and generates a low-illuminance image based on a pixel signal generated from the first normal pixel during the second period (paras. 0256-0258, 0383-0385, 0392; calculating defocus based on the phase information during a focus detection period [including the first and second reading period]; generating a high-illuminance image based on the medium/long dynamic range information of half-shading pixels GM or GL and generating a low-illuminance image based on a pixel signal generated from the normal pixels R/G/B during an imaging period [including the third reading period]).

Regarding claim 3, Takahashi teaches the image sensing device of claim 1, further comprising a second pixel group including at least one second half-shading pixel and at least one second normal pixel, wherein the image processor uses a second pixel signal, which is generated from the second half-shading pixel during the second period, as the dynamic range information (Figs. 16, 17; paras. 0367, 0372; another repeated group has the same functions as the group presented in claim 1).

Regarding claim 4, Takahashi teaches the image sensing device of claim 3, wherein the first half-shading pixel has a green color filter, and the second half-shading pixel has a red color filter or a blue color filter (Figs. 16, 17; paras. 0365-0367, 0372).

Regarding claim 5, Takahashi teaches the image sensing device of claim 3, wherein the first half-shading pixel includes a first half-shading layer, the second half- shading pixel includes a second half-shading layer, and each of the first and second half-shading layers has any one of a left shading pattern, a right shading pattern, a top shading pattern and a bottom shading pattern (Figs. 16, 17; paras. 0365-0367, 0372).

Regarding claim 6, Takahashi teaches the image sensing device of claim 1, wherein the first period includes a time segment in which the image sensing device performs a phase detection auto focus function, and the second period includes a time segment in which the image sensing device captures an image (paras. 0256-0258, 0383-0385, 0392; calculating defocus based on the phase information during a focus detection period [including the first and second reading period]; generating a high-illuminance image based on the medium/long dynamic range information of half-shading pixels GM or GL and generating a low-illuminance image based on a pixel signal generated from the normal pixels R/G/B during an imaging period [including the third reading period]).

Regarding claim 7, Takahashi teaches An image sensing device (Figs. 28, 1) comprising:
a first pixel group including one first half-shading pixel and three first normal pixels (Figs. 16, 17, 26; paras. 0256-0266, 0366; a group of 2x2 pixels or 4x4 pixels including half-shading pixel GM or GL and three or more normal pixels R/G/B); and
an image processor suitable for using a first pixel signal, which is generated from the first half-shading pixel during a first period, as phase information, and using a first pixel signal, which is generated from the first half-shading pixel during a second period, as dynamic range information (Figs. 16, 28, 11; paras. 0194-0200, 0256-0258, 0383-0385, 0392; during first and second reading period, using a pixel signal from a half-shading pixel as phase information; during third reading period, using a pixel signal from a half-shading pixel as medium/long dynamic range information).

Regarding claim 8, Takahashi teaches the image sensing device of claim 7, wherein the image processor calculates a depth from a subject based on the phase information of the first pixel signal generated during the first period, generates a high-illuminance image based on dynamic range information of the first pixel signal generated during the second period, and generates a low-illuminance image based on pixel signals generated from the first normal pixels during the second period (paras. 0256-0258, 0383-0385, 0392; calculating defocus based on the phase information during a focus detection period [including the first and second reading period]; generating a high-illuminance image based on the medium/long dynamic range information of half-shading pixels GM or GL and generating a low-illuminance image based on a pixel signal generated from the normal pixels R/G/B during an imaging period [including the third reading period]).

Regarding claim 9, Takahashi teaches the image sensing device of claim 7, further comprising a second pixel group including one second half-shading pixel and three second normal pixels, wherein the image processor uses a second pixel signal, which is generated from the second half-shading pixel during the second period, as the dynamic range information (Figs. 16, 17; paras. 0366, 0367, 0372; another repeated group has the same functions as the group presented in claim 1).

Regarding claim 10, Takahashi teaches the image sensing device of claim 9, wherein the first half-shading pixel has a green color filter, and the second half-shading pixel has a red color filter or a blue color filter (Figs. 16, 17; paras. 0365-0367, 0372).

Regarding claim 11, Takahashi teaches the image sensing device of claim 9, wherein the first half-shading pixel includes a first half-shading layer, the second half-shading pixel includes a second half-shading layer, and each of the first and second half-shading layers has any one of a left shading pattern, a right shading pattern, a top shading pattern and a bottom shading pattern (Figs. 16, 17; paras. 0365-0367, 0372).

Regarding claim 12, Takahashi teaches the image sensing device of claim 7, wherein the first pixel group includes:
the one first half-shading pixel (Figs. 16, 17, 26; paras. 0061-0064, 0366, 0256-0266; a group of 2x2 pixels with a same color shares a floating diffusion node; each pixel in the group has a transfer transistor between a photodiode and the shared floating diffusion node; para. 0366 teaches a first half-shading pixel is one of Blue 2x2 pixel group and a second half-shading pixel is one of Green 2x2 pixel group);
a first transmission element (the transfer transistor of the half-shading pixel) coupled between the one first half-shading pixel and a first floating diffusion node;
the three first normal pixels (three pixels in the Blue/Green 2x2 pixel group); and
first to third transmission elements (three transfer transistors of the three pixels) coupled between the three first normal pixels and the first floating diffusion node.

Regarding claim 14, Takahashi teaches An image sensing device (Figs. 28, 1) comprising:
a first pixel group including two first half-shading pixels and two first normal pixels (Figs. 16, 17, 26; paras. 0256-0266, 0366; a group of 2x2 pixels or 4x4 pixels or larger MxN pixels including two half-shading pixel GM or GL and two normal pixels R/G/B); and
an image processor (1013, 1014) suitable for using phase information of first pixel signals, which are generated from the first half-shading pixels during a first period, and using dynamic range information of the first pixel signals, which are generated from the first half-shading pixels during a second period (Figs. 16, 28, 11; paras. 0194-0200, 0256-0258, 0383-0385, 0392; during first and second reading period, using pixel signals from the half-shading pixels as phase information; during third reading period, using pixel signals from the half-shading pixels as medium/long dynamic range information).

Regarding claim 15, Takahashi teaches the image sensing device of claim 14, wherein the image processor calculates a depth from a subject based on the phase information of the first pixel signals generated during a first period, generates a high-illuminance image based on the dynamic range information of the first pixel signals generated during a second period, and generates a low-illuminance image based on pixel signals generated from the first normal pixels during the second period (paras. 0256-0258, 0383-0385, 0392; calculating defocus based on the phase information during a focus detection period [including the first and second reading period]; generating a high-illuminance image based on the medium/long dynamic range information of half-shading pixels GM or GL and generating a low-illuminance image based on pixel signals generated from the normal pixels R/G/B during an imaging period [including the third reading period]).

Regarding claim 16, Takahashi teaches the image sensing device of claim 14, further comprising a second pixel group including two second half-shading pixels and two second normal pixels, wherein the image processor uses second pixel signals, which are generated from the second half-shading pixels during the second period, as the dynamic range information (Figs. 16, 17; paras. 0367, 0372; another repeated group has the same functions as the group presented in claim 14).

Regarding claim 17, Takahashi teaches the image sensing device of claim 16, wherein each of the first half-shading pixels has a green color filter, and each of the second half-shading pixels has a red color filter or a blue color filter (Figs. 16, 17; paras. 0365-0367, 0372).

Regarding claim 18, Takahashi teaches the image sensing device of claim 16, wherein each of the first half-shading pixels includes a first half-shading layer, each of the second half-shading pixels includes a second half-shading layer, and each of the first and second half-shading layers has any one of a left shading pattern, a right shading pattern, a top shading pattern and a bottom shading pattern (Figs. 16, 17; paras. 0365-0367, 0372).

Regarding claim 19, Takahashi teaches the image sensing device of claim 14, wherein the first pixel group includes:
the two first half-shading pixels (Figs. 16, 17, 26; paras. 0061-0064, 0366, 0256-0266; a group of 2x2 pixels with a same color shares a floating diffusion node; each pixel in the group has a transfer transistor between a photodiode and the shared floating diffusion node; two half-shading pixel GM or GL  of the group);
first and second transmission elements (two transfer transistors of the half-shading pixels) coupled between the two first half-shading pixels and a first floating diffusion node;
the two first normal pixels (two normal pixels of the group); and
third and fourth transmission elements (two transfer transistors of the two normal pixels) coupled between the two first normal pixels and the first floating diffusion node.

At least claim(s) 1, 7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al (US 20140347532 A1).
Regarding claim 1, Kang teaches An image sensing device comprising:
a first pixel group including at least one first half-shading pixel and at least one first normal pixel (Fig. 8); and
an image processor (31) suitable for using a first pixel signal, which is generated from the first half-shading pixel during a first period, as phase information, and using a first pixel signal, which is generated from the first half-shading pixel during a second period, as dynamic range information (Figs. 8, 14, 15; paras. 0104, 0105, 0110-0113).

Regarding claim 7, Kang teaches An image sensing device (Figs. 28, 1) comprising:
a first pixel group including one first half-shading pixel and three first normal pixels (Fig. 8); and
an image processor suitable for using a first pixel signal, which is generated from the first half-shading pixel during a first period, as phase information, and using a first pixel signal, which is generated from the first half-shading pixel during a second period, as dynamic range information (Figs. 8, 14, 15; paras. 0104, 0105, 0110-0113).

Regarding claim 14, Takahashi teaches An image sensing device (Figs. 28, 1) comprising:
a first pixel group including two first half-shading pixels and two first normal pixels (Fig. 8); and
an image processor (1013, 1014) suitable for using phase information of first pixel signals, which are generated from the first half-shading pixels during a first period, and using dynamic range information of the first pixel signals, which are generated from the first half-shading pixels during a second period (Figs. 8, 14, 15; paras. 0104, 0105, 0110-0113).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 20140347532 A1) in view of Mauritzson et al (US 20150350583 A1).
Regarding claim 13, Takahashi teaches wherein the first pixel group includes:
the one first half-shading pixel (Figs. 16, 17, 26; paras. 0061-0064, 0366, 0256-0266; a group of 2x2 pixels with a same color shares a floating diffusion node; each pixel in the group has a transfer transistor between a photodiode and the shared floating diffusion node; para. 0366 teaches a first half-shading pixel is one of Blue 2x2 pixel group and a second half-shading pixel is one of Green 2x2 pixel group);
a first transmission element (the transfer transistor of the half-shading pixel) coupled between the one first half-shading pixel and a first floating diffusion node;
the three first normal pixels (three pixels in the Blue/Green 2x2 pixel group); and
first to third transmission elements (three transfer transistors of the three pixels) coupled between the three first normal pixels and the first floating diffusion node,
but fails to teach
a first storage element coupled to the first floating diffusion node and controlled by a first gain conversion signal.
However, in the same field of endeavor Mauritzson teaches
a first storage element (62) coupled to the first floating diffusion node (FD 54) and controlled by a first gain conversion signal (DCG) (Fig. 4; paras. 0036-0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Mauritzson in Takahashi to have a first storage element coupled to the first floating diffusion node and controlled by a first gain conversion signal for providing an additional storage element for enhancing the dynamic range of the images yielding a predicted result.

Regarding claim 20, Takahashi teaches wherein the first pixel group further includes:
the two first half-shading pixels (Figs. 16, 17, 26; paras. 0061-0064, 0366, 0256-0266; a group of 2x2 pixels with a same color shares a floating diffusion node; each pixel in the group has a transfer transistor between a photodiode and the shared floating diffusion node; two half-shading pixel GM or GL  of the group);
first and second transmission elements (two transfer transistors of the half-shading pixels) coupled between the two first half-shading pixels and a first floating diffusion node;
the two first normal pixels (two normal pixels of the group); and
third and fourth transmission elements (two transfer transistors of the two normal pixels) coupled between the two first normal pixels and the first floating diffusion node,
but fails to teach
a first storage element coupled to the first floating diffusion node and controlled by a first gain conversion signal.
However, in the same field of endeavor Mauritzson teaches
a first storage element (62) coupled to the first floating diffusion node (FD 54) and controlled by a first gain conversion signal (DCG) (Fig. 4; paras. 0036-0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Mauritzson in Takahashi to have a first storage element coupled to the first floating diffusion node and controlled by a first gain conversion signal for providing an additional storage element for enhancing the dynamic range of the images yielding a predicted result.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Awazu (US 20110058070): using signals of phase difference pixels as dynamic range information and phase difference information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696